Citation Nr: 1711401	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral wrist disorder.

2. Entitlement to service connection for chronic fatigue, severe muscle and joint pains, and neurological symptoms, claimed as due to an undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1999, to include service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2015, the Board remanded the issues on appeal to afford the Veteran with his requested Board video-conference hearing. Such hearing was held in December 2016 before the undersigned Veterans Law Judge and a transcript of the hearing has been associated with the record. At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) of such evidence, as well as all evidence received since the issuance of the March 2011 statement of the case. 38 C.F.R. § 20.1304(c) (2016). Further, the undersigned held the record open for 30 days for the submission of any additional evidence.  Thereafter, in December 2016, the Veteran submitted such evidence with a waiver of AOJ consideration.  Therefore, the Board may properly consider all newly received evidence. 

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In regard to the Veteran's claim for service connection for a bilateral wrist disorder, he contends that such is a direct result of his service. Specifically, during his December 2016 Board hearing, the Veteran testified that he believed his wrist disorder started after he was hit by a car while on active duty. In this regard, the Veteran's service treatment records (STR) indicate that he was involved in a car accident in October 1998. At such time, he was admitted to the emergency room with complaints of pain in his left knee and left elbow. Moreover, his March 1999 separation examination noted that he was hit by a car as one of the conditions he had been treated for other than minor illnesses within the past 5 years.  

After service, an April 2009 treatment record noted that the Veteran complained of pain in both of his wrists and had a brace on his left wrist. He also reported that his wrist pain shot up to his arms and sometimes to his shoulders. The clinician noted that there was tenderness on palpation in both of the Veteran's wrists, but that there was no swelling, nodules, or misalignment, and his wrists had normal motion and showed normal stability. After examining the Veteran's wrists, the clinician diagnosed the Veteran with joint pain, localized in the wrist. Another April 2009 treatment record noted an impression of mild degenerative osteoarthritis of the distal radial ulnar joint of the right wrist. In February 2010, the Veteran was afforded a VA examination, at which time he was diagnosed with left wrist chronic sprain; however, the examiner did not address the right wrist or provide an opinion as to whether such diagnosis was related to the Veteran's service. 

Furthermore, subsequent treatment records indicate that the Veteran continued to report bilateral wrist pain. Specifically, a February 2010 treatment record revealed that, on physical examination, the Veteran had wrist pain to mild palpation bilaterally, and an assessment of tendinitis was provided. Moreover, a July 2010 treatment record indicated that the Veteran received steroid injections in both of his wrists, which seemed to be a temporary solution for his wrist pain. 

Therefore, based on the foregoing, the Board finds that a new VA examination is necessary to determine if the Veteran has a bilateral wrist disorder, to include tendinitis and/or osteoarthritis, and whether such disorder is related to his service, to include his in-service car accident. 

Additionally, the Board notes that the Veteran had documented service in Southwest Asia during the Persian Gulf War. Thus, service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A § 1117.

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The Board notes that, if the Veteran's documented bilateral wrist pain is not attributable to a known clinical diagnosis, it may be related to his claim for service connection regarding an undiagnosed illness. In this regard, he contends that he has chronic fatigue, muscle and joint pains, and neurological symptoms due to an undiagnosed illness. At the December 2016 Board hearing, the Veteran's wife testified that the Veteran's symptoms started with muscle twitches and that his hands through his shoulders were in pain. She also testified that the Veteran's symptoms began with pain in his hips and he had experienced chronic symptoms since 1999.  

In support thereof, the Veteran's STRs reveal complaints of swollen and painful joints. Specifically, an April 1982 STR revealed that the Veteran reported that he had or was then having swollen or painful joints, cramps in his legs, and paralysis. An April 1990 STR indicated that the Veteran was experiencing discomfort above the waist that started on exertion and he was strongly encouraged to see a doctor immediately. Furthermore, on his March 1999 separation examination, the Veteran reported that he had or was then having swollen or painful joints, cramps in his legs, shortness of breath, and arthritis, rheumatism, or bursitis, and his clinical evaluation for his lower extremities, except his feet, and neurologic were checked abnormal. 

Moreover, the Veteran's post-service treatment records indicate that he continued to report similar symptoms. In this regard, an April 2008 treatment record revealed that the Veteran reported the onset of his neurological symptoms, such as resting tremors and upper extremity weakness, had begun about 6 months ago. Such treatment record also revealed that the Veteran had lost 18 pounds in the past 4 months and had a history of dysphagia. A July 2009 treatment record indicated that the Veteran reported he had pain in his back, neck, shoulder, and wrist, and decreased energy. Furthermore, a November 2009 continuous positive airway pressure (CPAP) titration report noted that the Veteran had daytime sleepiness and fatigue.

However, the Veteran's treatment records also reveal that the aforementioned symptoms may be attributable to a known clinical diagnosis such as Parkinson's disease or stiff man syndrome, but that there has also been dispute among the Veteran's physicians as to whether he has either diagnosis. Specifically, an April 2008 treatment record indicated that the Veteran did not have a clear diagnosis and Dr. J.C. believed that the Veteran had stiff man syndrome, which is in contrast to the Veteran's doctor at Vanderbilt University Medical Center, who was leaning towards a diagnosis of Parkinson's disease. Moreover, a May 2008 treatment record noted that the Veteran had some features of Parkinson's disease, namely bradykinesia and stiffness, but that his tremors were atypical for Parkinson's disease; thus, an assessment of atypical Parkinson's disease was noted and the Veteran's essential tremors, especially involving the legs, was noted as a possibility for an atypical form of restless leg syndrome. However, a December 2008 treatment record indicated that the Veteran was suffering from tremors due to Parkinson's disease. 

In addition to the left wrist chronic sprain, the February 2010 VA examiner diagnosed sleep apnea, cervical degenerative disk disease, tremor, possible atypical Parkinson's disease, and resolved memory loss. The examiner attributed the Veteran's chronic fatigue to his sleep apnea, his severe muscle and joint pain was attributed to his cervical degenerative disk disease, and his neurological symptoms were attributed to his tremor, possible Parkinson's disease, and resolved memory loss. However, the examiner noted that all of the Veteran's symptoms, abnormal physical findings, and abnormal laboratory test results had not been determined to be part of a known clinical diagnosis. The examiner also noted that the Veteran had been evaluated by a neurologist for the past 2 years, but that no definitive diagnosis had been given. Nonetheless, a June 2010 treatment record revealed that a diagnosis of stiff man syndrome and a June 2011 treatment record indicated a diagnosis of idiopathic Parkinson's disease and a notation that symptoms such as muscular stiffness, chronic muscular pain, leg and foot tremor, and muscle weakness, supported such diagnosis. 

Moreover, a November 2015 treatment record revealed that the Veteran had unspecified abdominal pain, and an assessment of abdominal distension (gaseous) was noted. Such treatment record also noted that the treating physician disagreed with the Veteran's Vanderbilt neurologist in that the Veteran's Parkinson's disease and the medications used to treat it frequently caused symptoms such as abdominal pain. Thus, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to determine if his symptoms such as chronic fatigue, severe muscle and joint pains, neurological symptoms, dysphagia, and abdominal pains are associated with a clinical diagnosis, to include Parkinson's disease and/or stiff man syndrome. 

Furthermore, at the December 2016 Board hearing, the Veteran contended that he was exposed to chemicals in the air while in Southwest Asia during the Persian Gulf War. After such hearing, the Veteran provided an opinion from Dr. F.P. in December 2016, who had been treating the Veteran for Parkinson's disease since March 2010. Dr. F.P. stated that, although the exact cause of Parkinson's disease is unknown, there has been associated links with environmental toxins, such as herbicides and pesticides, and that it was certainly possible that there was a link between the Veteran's time in the Gulf War and his Parkinson's disease. However, such opinion is inadequate because Dr. F.P. did not provide a rationale for her opinion; rather, she only noted that she had reviewed the references she listed below. Furthermore, such opinion is couched in speculative terms. Thus, on remand, if the VA examiner finds that the Veteran does have a clinical diagnosis, to include Parkinson's disease and/or stiff man syndrome, the examiner should provide an opinion as to whether such diagnosis is related to the Veteran's service, to include any type of chemical exposure the Veteran may have had in Southwest Asia during the Persian Gulf War. 

Additionally, at the December 2016 Board hearing, it was noted that the Veteran was receiving social security benefits, but that he was unsure if he submitted such records. While some of his Social Security Administration (SSA) records have been submitted, it does not appear that complete records have been obtained. In this regard, the Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran has applied for SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained. Further, the Veteran should also be given an opportunity to identify any records relevant to the issues on appeal that have not been obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, which are in SSA's possession. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 
38 C.F.R. § 3.159 (e).

3. After completing the above development, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed bilateral wrist disorder and any disability associated with his chronic fatigue, muscle and joint pains, neurological symptoms, dysphagia, and abdominal pains. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's bilateral wrists and symptoms claimed to be associated with an undiagnosed illness, to include chronic fatigue, muscle and joint pains, dysphagia, abdominal pains, and neurological symptoms.

(B) The examiner should specifically state whether  the Veteran's bilateral wrists complaints, to include muscle and/or joint pain of the right and left wrist, is attributed to a known clinical diagnosis, to include tendinitis and/or osteoarthritis.

(C)  For each diagnosed bilateral wrist disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service car accident.

(D) The examiner should specifically state whether the Veteran's symptoms of chronic fatigue, muscle and joint pains, tremors, muscle weakness, dysphagia, and abdominal pains are attributed to a known clinical diagnosis, to include Parkinson's disease and/or stiff man syndrome. 

(E)  If a disorder associated with the Veteran's symptoms of chronic fatigue, muscle and joint pains, tremors, muscle weakness, dysphagia, and abdominal pains is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his alleged exposure to chemicals in Southwest Asia during the Persian Gulf War.

(F) If any symptoms of a bilateral wrist disorder and/or symptoms of chronic fatigue, muscle and joint pains, tremors, muscle weakness, dysphagia, and abdominal pains have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(G) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral wrist disorder and/or his symptoms of chronic fatigue, muscle and joint pains, tremors, muscle weakness, dysphagia, and abdominal pains represent a "medically unexplained chronic multi-symptom illness." Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. A rationale for any opinion offered should be provided. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




